Case 17-18708        Doc 29     Filed 02/11/19     Entered 02/11/19 16:59:54          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 18708
         Sharon D. Ogbebor

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/21/2017.

         2) The plan was confirmed on 08/15/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/30/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-18708             Doc 29          Filed 02/11/19    Entered 02/11/19 16:59:54                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $6,750.00
           Less amount refunded to debtor                                 $749.99

 NET RECEIPTS:                                                                                             $6,000.01


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,016.76
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $253.17
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,269.93

 Attorney fees paid and disclosed by debtor:                          $350.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Medical Group                   Unsecured      2,000.00            NA              NA            0.00       0.00
 American Medical Collection Agency       Unsecured          88.00           NA              NA            0.00       0.00
 Americredit Financial Ser Inc            Unsecured      6,256.00            NA              NA            0.00       0.00
 Aunt Martha's Women's Health Cente       Unsecured         195.00           NA              NA            0.00       0.00
 Cedar Financial                          Unsecured      1,465.00       1,965.00        1,965.00           0.00       0.00
 City of Chicago Department of Revenue    Unsecured      1,000.00       3,362.80        3,362.80           0.00       0.00
 City of Chicago Department of Water      Unsecured         300.00           NA              NA            0.00       0.00
 Comcast                                  Unsecured         240.21           NA              NA            0.00       0.00
 Commonwealth Edison Company              Unsecured         550.00        521.42          521.42           0.00       0.00
 Consultants in Clinical Pathology, LTD   Unsecured          94.00           NA              NA            0.00       0.00
 Credit Management Lp                     Unsecured         149.00           NA              NA            0.00       0.00
 Cutco                                    Unsecured         190.00           NA              NA            0.00       0.00
 GI Associates                            Unsecured         513.00           NA              NA            0.00       0.00
 Great America                            Unsecured          40.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414            Priority          800.00          0.00            0.00           0.00       0.00
 Illinois Tollway                         Unsecured         300.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC            Secured        8,726.00       7,650.00        7,650.00      1,102.35     627.73
 Jefferson Capital Systems LLC            Unsecured            NA         958.35          958.35           0.00       0.00
 Little Company of Mary                   Unsecured      1,614.20            NA              NA            0.00       0.00
 Malcolm S Gerald & Assoc                 Unsecured         115.30           NA              NA            0.00       0.00
 Music Education Services                 Unsecured         109.00           NA              NA            0.00       0.00
 Peoples Energy Corp                      Unsecured         250.00        215.12          215.12           0.00       0.00
 Resurgent Capital Services               Unsecured           0.00      1,262.00        1,262.00           0.00       0.00
 Resurgent Capital Services               Unsecured           0.00         87.94           87.94           0.00       0.00
 United States Dept Of Education          Unsecured     42,294.00     42,652.53        42,652.53           0.00       0.00
 VERIZON WIRELESS                         Unsecured         500.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-18708        Doc 29      Filed 02/11/19     Entered 02/11/19 16:59:54             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $7,650.00          $1,102.35           $627.73
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $7,650.00          $1,102.35           $627.73

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $51,025.16               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,269.93
         Disbursements to Creditors                             $1,730.08

 TOTAL DISBURSEMENTS :                                                                       $6,000.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
